Citation Nr: 0014519	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  96-44 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD), and, if so, whether service 
connection for that disability may be established.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
August 1970.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  

The veteran was previously denied service connection for PTSD 
in an August 1985 rating action.  The present case arises 
from an August 1996 rating action which denied the veteran's 
attempt to reopen his previously denied claim.  Later that 
month, the veteran expressed his disagreement with this 
decision, and a statement of the case was issued in September 
1996.  Thereafter, the veteran's appeal was perfected when 
the RO received a VA Form 9 (Appeal to Board of Veterans' 
Appeals) later that month.  A hearing, at which the veteran 
and his wife testified, was conducted at the RO in December 
1998, and a supplemental statement of the case was issued in 
January 1999.  In that document, it was noted that the 
veteran had submitted evidence sufficient to reopen his 
previously denied claim, but that service connection remained 
denied.  In due course, the case was forwarded to the Board 
in Washington, DC, at which time it was referred to the 
service organization representing the veteran for final 
appellate argument.  In May 2000, the Board received an 
"Appellant's Brief" from the service organization 
representing the veteran, after which the case was referred 
to the undersigned for review. 




FINDINGS OF FACT

1.  The veteran was originally denied service connection for 
PTSD in an August 1985 rating action, on the basis that the 
evidence failed to show that he was diagnosed as having PTSD.  

2.  The evidence obtained since the August 1985 decision 
includes VA medical records, dated in 1996, on which PTSD was 
included among the veteran's diagnosed disorders.  

3.  The onset of the veteran's PTSD has not been linked by 
any medical professional to events in service.  


CONCLUSIONS OF LAW

1.  Evidence received since service connection for PTSD was 
denied in August 1985 is new and material, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).

2.  The veteran has not submitted a well-grounded claim of 
service connection for PTSD.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  New and Material Evidence

Establishing service connection for PTSD requires medical 
evidence diagnosing the condition, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

In this case, the veteran was initially denied service 
connection for PTSD in an unappealed August 1985 rating 
action.  This was based upon review of a VA hospital 
discharge summary for a period of hospitalization from April 
1985 to June 1985.  This document failed to show that the 
veteran had been diagnosed to have PTSD, and his claim was 
denied.  The RO's 1985 decision became final when it was not 
appealed, and it is not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).  
In order to reopen his claim, the veteran must present new 
and material evidence with respect thereto.  38 U.S.C.A. 
§ 5108.

Because this appeal does not arise from an original claim, 
but rather comes from an attempt to reopen a claim which was 
previously denied, the Board must bear in mind the important 
distinctions between those two types of claims.  Prior to our 
discussion of the evidence which has been obtained in 
connection with the veteran's current appeal, we must first 
note that the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) had previously held that the 
Secretary of Veterans Affairs and, on appeal, the Board, were 
required to perform a two-step analysis when a claimant 
sought to reopen a claim based upon new evidence.  First, it 
was to be determined whether the evidence was "new and 
material."  Second, if the Board determined that the 
claimant had produced new and material evidence, the claim 
was reopened and the Board evaluated the merits of the 
veteran's claim in light of all the evidence, both old and 
new.  Manio v. Derwinski, 1 Vet.App. 144 (1991).  Whether the 
new evidence was "material" turned essentially upon the 
reasonable possibility that, when viewed in the context of 
all the evidence, it would change the outcome.  Colvin v. 
Derwinski, 1 Vet.App. 171, 174 (1991).

The Court more recently held that the two-step Manio process 
has been replaced with a three-step process.  See Elkins v. 
West, 12 Vet.App. 209 (1999) (en banc), interpreting and 
applying a decision of the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  The procedure which we must now follow is - 
first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well grounded; third, if 
the claim is well grounded, the merits of the claim must be 
addressed and, if ripe for decision, adjudicated.  Winters v. 
West, 12 Vet.App. 203, 206 (1999) (en banc).  In addition, 
Hodge overruled Colvin and its progeny as to the materiality 
element of the new-and-material-evidence test.  See Elkins, 
supra, at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence which was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 321, 326 
(1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a determination 
separate from whether it is material.  See also Anglin v. 
West, 203 F.3d 1343, 1346 (Fed. Cir. 2000) ("nothing in 
Hodge suggests that the understanding of "newness" as 
embodied in the first prong of the Colvin test is inadequate 
or in conflict with the regulatory definition of new and 
material evidence").

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet. App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
as previously explained, the evidence which must be 
considered at this time, in connection with the veteran's 
claim of service connection for PTSD, is that which has been 
submitted since the RO's last prior final decision addressing 
that matter.

Evidence submitted since the RO's 1985 decision includes VA 
outpatient treatment records dated in January and February 
1996, on which PTSD is included among the veteran's 
diagnoses.  These documents do not reveal the bases for 
including PTSD among the veteran's disabilities, but it seems 
apparent that at least some medical professionals have 
concluded that the veteran has PTSD.

The primary basis for denying the veteran's claim in this 
regard, in the past, has been the absence of evidence showing 
the current presence of the disability for which service 
connection was sought.  The evidence obtained in connection 
with the veteran's attempt to reopen his claim evidently 
shows that he is considered to have PTSD.  This evidence 
obviously was not of record at the time of the previous 
denial, it bears directly and substantially upon the specific 
matter under consideration, and, in the Board's view, whether 
or not it may result in a grant of service connection when 
the entire record is considered, it is sufficiently 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(1999).

Accordingly, the Board concludes (as did the RO) that the 
veteran has submitted evidence that is new and material, and 
the claim for service connection for PTSD is, on that basis, 
reopened.  

B.  Well-Grounded Claim

Having concluded that the veteran has reopened his claim of 
service connection for PTSD, the Board must next consider 
whether the evidence establishes that the underlying claim 
for service connection is well grounded.  

In order for a claim for PTSD to be well grounded, the 
veteran must submit medical evidence of a current disability, 
lay evidence (presumed to be credible at this stage of the 
claim) of an in-service stressor, and medical evidence of a 
nexus between service and the current PTSD disability.  See 
Cohen v. Brown, 10 Vet.App. 128, 136-37 (1997).

As set forth above, VA outpatient treatment records reflect 
that PTSD was included on the list of various diagnoses of 
disabilities affecting the veteran.  It is significant, 
however, that these records do not include any discussion of 
the basis for concluding that the veteran has PTSD.  
Thereafter, the veteran underwent a psychiatric evaluation in 
connection with his current claim.  The report from that 
examination discloses that the veteran indicated he believed 
he had developed PTSD as a consequence of fear that arose out 
of his proximity to enemy forces in Vietnam.  He was 
apparently of the understanding that, when American forces 
fired an artillery illumination round, hostile forces were 
thought to be in the vicinity.  Evidently, the veteran was 
present in an area when an artillery illumination round was 
fired, although he did not describe actually observing enemy 
forces, or otherwise engaging in combat with enemy forces.  

The veteran also described an event when an individual in his 
unit (and whom he identified as his friend at the hearing he 
subsequently attended), mistook him for an approaching enemy 
soldier, and tried to kill him.  The veteran later testified 
that he ended up wrestling this individual to the ground, and 
thought that the individual was going to shoot him.  The 
veteran also testified that this individual did not actually 
fire his weapon at him.  After considering these events, as 
well as the symptoms the veteran described and the findings 
from the mental status examination, the examining physician 
diagnosed the veteran to have alcohol abuse in remission; 
dysthymic disorder; polydrug abuse in remission; Vicodin 
dependence; and mixed personality disorder with narcissistic 
and paranoid features.  The examining physician went on to 
state as follows:

This man does have certain symptoms of Post 
Traumatic Stress Disorder, but based on my 
examination today and review of his medical record, 
there did not seem to be any indication that he 
meets the criteria for [PTSD] . . . .

As set forth above, one of the requirements for establishing 
a well-grounded claim of service connection for PTSD is 
medical evidence of a nexus between service and the current 
PTSD disability.  See Cohen, supra.  We are aware that the 
Court of Appeals for the Federal Circuit has recently 
recognized that, in applying this standard, "the threshold 
established for assessing whether a claim is well grounded 
has long been understood to be uniquely low."  Hensley v. 
West, ___ F.3d ___,
No. 99-7029, slip op. at 15 (May 12, 2000).  However, in this 
case, the only medical records on which PTSD is shown to be 
affecting the veteran fail to include any suggestion that 
this diagnosis is related to his military service.  The 
medical examination specifically conducted to determine 
whether the veteran had PTSD due to his service experiences 
resulted in the finding that he did not have that disability.  
Thus, while we may accept, as true, the events from service 
the veteran described and which he believes caused him to 
develop PTSD, in the absence of any medical evidence linking 
a diagnosis of PTSD with the veteran's service experiences, 
he has failed to provide sufficient evidence from which it 
may be concluded that he has submitted a well-grounded claim 
of service connection for that disability.  

Since evidence of a well-grounded claim for service 
connection for PTSD has not been presented, there is no duty 
to assist the veteran further in the development of that 
claim, and the Board does not have jurisdiction to adjudicate 
it.  Boeck v. Brown, 6 Vet.App. 14 (1993).  Accordingly, as 
claims that are not well grounded do not present a question 
of fact or law over which the Board has jurisdiction, the 
claim for service PTSD, must be denied.  


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim of service connection for PTSD, and the claim 
is denied as not well grounded.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

